 
Exhibit-10.5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Type:  Exhibit-10.5
Description: Vivacast Media, LLC & Black Financial News TV Network; 10 year,
content licensing & affiliate distribution agreement.
 
AFFILIATION AGREEMENT SUB-DISTRIBUTION AND  PRIVATE CABLE AGGREGATION AGREEMENT
 
This Affiliation Agreement ("Agreement") is made and effective as of the 21st
day of October, 2010 (the "Effective Date") by and between the Black Financial
News Network; BFN Network, owned and operated by Citizens Capital Corp., a Texas
corporation, with offices located at 3537 Ridgebriar, Dallas, Texas 75234 ("BFN
Network") and VIVICAST MEDIA, LLC, a Tennessee limited liability company, with
offices located 1780 Moriah Woods Blvd, Suite 1 Memphis, TN 38117
("Distributor").
 
WHEREAS, Distributor is in the business of licensing television networks to
third-party multi-channel video pay-television distribution System Owners
(defined below) that use CATV, SMATV, MMDS, and Alternative Technology (as
defined below) Systems (as defined below) for distribution of television
networks to their respective Subscribers (as defined below).
 
WHEREAS, Distributor wishes to obtain the non-exclusive right to grant System
Owners the right to distribute the twenty four (24) hour per day seven (7) day
per week linear television service known as the "BFN Network" (the "Service")
and BFN Network wishes to grant Distributor such right pursuant to the terms and
conditions of this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.              DEFINITIONS
 
a.           Alternative Technology System ("ATS"). ATS shall mean a
cryptographically protected distribution system for multi-video and other
programming. For purposes of clarification, an ATS may use traditional
multi-channel video distribution technology that employs Internet protocol
("IP") technology, including but not limited to encrypted switched video and/or
IP to a pc, mobile device or "smart phone" and "to the settop box" Internet
based solutions that utilize digital rights management technology that is
reasonable under the circumstances and in keeping with the highest standards for
such distribution).
 
b.           System. "System" shall mean any cable television system ("CATV"),
satellite master antenna television system ("SMATV"), direct broadcast satellite
("DBS") multichannel-multipoint distribution system ("MMDS"), and ATS authorized
by Distributor to distribute the Service and subject to the requirements and
exclusions listed in Schedule A.
 
c.           System Owner. "System Owner" shall mean for each System, the entity
that owns, controls and operates the System.
 
d.           Territory. "Territory" shall mean worldwide.
 
 
Page 1 of 18

--------------------------------------------------------------------------------

 
 
e.           Service Subscriber. "Service Subscriber" shall mean any Subscriber
of a System receiving the Service.
 
f.           Subscriber.    "Subscriber" shall mean any customer of Distributor
or of any System or System Owner, who receives any level of television service
directly from a System; provided that Subscribers shall not include (i) any
facility used primarily to monitor and control programs telecast on any such
System, and (ii) any illegal connection not authorized by a System. The term
"Residential Subscriber" shall include any Subscriber receiving the Service in a
single family dwelling unit, including, but not limited to apartments,
condominiums and single family homes. The term "Commercial Subscriber" shall
include any Subscriber receiving the Service at a commercial location,
including, but not limited to, a hotel, motel, inn or similar place of
accommodation, school, dormitory, nursing home, hospital, prison or office or
business location. Without limiting the scope or generality of the foregoing,
each hotel or motel room, each school, dormitory, hospital or patient room, each
prison cell and each private business office (based on 100% occupancy of each
such room, cell or office) authorized to receive the Service shall be deemed a
Commercial Subscriber. The term Subscriber may not include any public viewing
area or location for which a separate admission fee is charged for viewing
programming and distributor acknowledges that this Agreement is not intended to
grant any right to distribute to any such viewing location, Distributor may not
distribute the Service to any hotel, motel, inn or similar place of
accommodation, or to any nursing home or hospital, unless the Service is
received by each guest room or patient room therein as well as all other
television sets in such locale and no special fee or charge is imposed by
Distributor or anyone else for the privilege of receiving or viewing the Service
in each such room. In the case of customers who receive cable television service
in multiple dwelling facilities such as apartments and condominiums pursuant to
bulk rate arrangements (each a "Bulk-Rate Subscriber"), the number of Service
Subscribers (defined below) shall be counted on an equivalent basis at a number
equal to, the number obtained by dividing: (x) the aggregate monthly dollar
amount billed to the Bulk Rate Subscriber by (y) the monthly basic rate charged
to the largest number of Residential Subscribers by the respective System for a
package of services containing the Service. Notwithstanding the foregoing,
neither Distributor nor any System Owner shall be entitled to apply the
bulk-rate formula if any such dwelling unit or similar individual unit receives
a separate bill or invoice.
 
g.          Term.   "Term" shall mean the period commencing on the date on which
this Agreement is fully executed by both parties and ending ten (10) years
later.
 
2.              GRANT OF RIGHTS
 
a.           BFN hereby grants Distributor the non-exclusive right during the
Term (subject to the requirements and exclusions in Schedule A) to distribute
the Service to Residential Subscribers, Commercial Subscribers and Bulk Billed
Subscribers located in the Territory of the following Systems: (i) those Systems
set forth on Schedule B attached hereto as of the date of this Agreement; and
(ii) those Systems which are set forth by Distributor on an amended Schedule B.
Distributor agrees to supply to BFN in each instance where Distributor desires
to add a System subsequent to the date of this Agreement (the right to
distribute and exhibit shall become effective on the thirtieth (30th) day after
receipt by BFN of such an amended Schedule B (the "System Effective Date") if
BFN does not notify Distributor in writing that it objects to such additions,
Distributor must cause each System Owner to distribute the Service via each
System in accordance with the terms of this Agreement to the System's
Subscribers within the System's Service Area.
 
 
Page 2 of 18

--------------------------------------------------------------------------------

 
 
b.           All rights to the Service not specifically granted to Distributor
are specifically reserved.
 
c.           The license granted herein is limited to the geographic boundaries
of the Territory. Distributor will not knowingly distribute or exhibit the
Service, in whole or in part, via any technology, to any location outside the
geographic boundaries of the Territory. Distributor represents and warrants that
each of the Systems shall be wholly within the Territory. Additionally,
Distributor agrees that its distribution of the Service shall at all times
encrypted in a manner that complies with pay television industry standard in the
Territory.
 
d.           For clarity, the grant of rights and all restrictions and
obligations imposed upon Distributor herein shall also apply to Distributor's
Participating Operators and Distributor along with the respective Distributor's
Participating Operator shall be jointly and severally liable for any breach of
this Agreement.
 
e.        _ BFN will make available a satellite or terrestrial delivered, high
definition service comprised of high definition programming included in the
Service in accordance with the delivery term contained herein for the Service.
BFN hereby grants to Distributor the exclusive right (subject to the conditions
and restrictions outlined in Schedule A) to distribute BFN in any tier or
package of services but only to Service Subscribers in the Territory.
 
3.        SYSTEM AVAILABILITIES
 
a.           BFN shall designate and make available two (2) minutes per hour of
the Service (except during time, if any, used by BFN for the telecast of paid
programming including, without limitation, so-called "infomercials") for the
sale by System Owners of commercial announcements ("System Availabilities").
Distributor may authorize System Owners to use, exploit and derive revenues for
their own account from the sale of System Availabilities, provided that
Distributor shall be responsible to ensure that each System Owner uses the
System Availabilities for its respective System(s) in conformance with all
applicable state and federal laws and regulations, and all and terms conditions
of this Section 3. The positions of the System Availabilities shall be as
specifically designated by BFN in its sole discretion. System Owners shall not
sell or otherwise use any System Availabilities for the promotion or advertising
of: (i) tobacco products, distilled liquor, "900" or "976" solicitations (for
which the caller is charged for  the call by the soliciting party), any form of
gambling, or any material which is, in whole or in part, obscene, indecent, lewd
or pornographic; (ii) programming available on the System which includes
reference to the day and/or date of such programming; (Hi) any programming
service which is primarily of a similar type as the Service or (iv) any content
that BFN determines, in its sole discretion, is not in conformity with its
brand, target demographic or category exclusive sponsorships.
 
 
Page 3 of 18

--------------------------------------------------------------------------------

 

b.           Except for the System Availabilities, no System Owner shall sell or
use, or authorize others to sell or use, any portion of the Service for
sponsorship, advertising or promotion of any products, goods or services.
 
4.        FEES
 
a.           For each BFN Subscriber, Distributor shall pay the applicable
monthly license fee for the Service as set forth on Schedule A of this Agreement
("Affiliate Fees")- Each month, the number of Service Subscribers receiving the
Service shall be determined by adding the number of applicable Service
Subscribers at the start of the month to the number of applicable Service
Subscribers at the end of the month and dividing the total by two (2), provided
that forthe first month the Service is launched in a System, Distributor shall
use the actual end of month Service Subscriber number to calculate Affiliate
Fees. With respect to Service Subscribers who are subject to bulk rate
arrangements, the equivalency formula set forth in Section 1(g) hereof shall be
used to compute the number of applicable Service Subscribers subject to the
monthly Affiliate Fees set forth on Schedule A.
 
b.           For each Service Subscriber who is a Commercial Subscriber,
Distributor shall pay the applicable monthly Affiliate Fees; provided that such
monthly Affiliate Fee is subject to increase as set forth in this Section 4(b).
If Distributor provides the Service to any Commercial Subscriber and charges a
rate to such Commercial Subscriber for the level or package of services on which
the Service is carried that is higher than the rate Distributor charges for
providing such level or package of services to a Residential Subscriber, then
the monthly Affiliate Fee payable to BFN for the Service hereunder in connection
with such Commercial Subscriber shall be increased by multiplying the applicable
monthly Affiliate Fee by a fraction (x) the numerator of  which is the rate
Distributor is charging such Commercial Subscriber for such package or level of
services and (y) the denominator of which is the rate Distributor charges
Residential Subscribers for such package or level of services or the substantial
equivalent thereof.
 
c.           For clarity and notwithstanding any other provision of this
Agreement to the contrary, each Subscriber receiving a stand-along Service shall
be deemed a separate Service Subscriber for whom Affiliate Fees are due and each
Subscriber receiving both of the Services shall also be deemed to be a single
Service Subscriber for whom Affiliate Fees are due.
 
d.           BFN hereby warrants and represents that Distributor shall receive
MFN status on all fees due for product that is If BFN enters into a valid and
binding agreement with another Distributor within the Territory and such
Distributor receives more favorable rates than Vivicast Media ("Distributor"),
then  BFN shall immediately notify Vivicast and all license fees due to BFN
shall be lowered accordingly to such rate effective on the date BFN signed the
Agreement with the other Distributor.
 
 
Page 4 of 18

--------------------------------------------------------------------------------

 
 
5.        EXHIBITION AND DISTRIBUTION OF THE SERVICE BY DISTRIBUTOR
 
a.           In consideration for the rights granted to Distributor in this
Agreement, Distributor shall cause each System Owner to launch and distribute
the Service on each respective System on a full-time basis (twenty four (24)
hours per day, seven (7) days per week), during the Term, on a single designated
channel position dedicated to the Service, as more fully set forth in this
Section 5. The Service shall be exhibited in its entirety without delay,
alteration, addition, deletion or editing of any portion and in a manner which
permits the highest quality of aural and visual signal reception by Service
Subscribers. Each System shall not, subsequent to launching the Service, change
the single designated channel to a less favorable channel (i.e., a higher number
or letter) than the channel on which the Service is initially exhibited without
the prior written consent of BFN which may be withheld by BFN in BFN's sole and
exclusive discretion. Distributor shall promptly notify BFN of any change of
channel position in any System.
 
b.           Distributor shall not, nor shall Distributor permit or authorize
others to, record,copy or duplicate for resale or retransmission the Service, in
whole or in part, Distributor shall and shall cause each System Owner to take
commercially reasonable precautions to prevent any recording, copying or
duplicating, and/or unauthorized reception or use of the Service and shall
promptly notify BFN of any known recording, copying or duplicating or
unauthorized reception or use of the Service. The foregoing notwithstanding,
Distributor may permit retransmission of portions of the Service on System
channels solely for the purpose of promoting the Service to Subscribers.
 
c.           Each Service System may carry the Service on the basic level of
service, in a package or packages of other services, or in any combination
thereof. Once launched, the Service may not be deleted, negatively re-packaged
or re-positioned without the express written consent of BFN.
 
d.           Distributor agrees that it shall only permit distribution of the
Service on a simultaneous carriage basis (i.e., each System shall retransmit the
Service at the same time as transmitted by BFN. Distributor agrees that it shall
have no right to distribute all or any portion of the programming contained in
the Service on an interactive, time-delayed, video-on-demand, pay-per-view,
pay-per-day or similar basis.
 
e.           If any System utilizes a channel or program "navigation" system
providing on­ screen menu choices, the display and placement of the BFN name and
logo shall be at least as favorable as the display and placement of other
advertiser-supported cable programming services distributed on such System.
 
f.           Notwithstanding subsection (d) above, Distributor's right to
distribute the Service on Systems that distribute the Service in a digital
format is conditioned upon (i) the digital transmission signal of the Service in
each such System being, at all times during the Term, substantially of the same
aural and visual quality as the Service signal transmitted by BFN to Distributor
or to the Systems, and (ii) such Service signal transmitted by the Systems not
having a lower resolution or being subject to a higher compression ratio than
that of the signal transmitted by the systems of any other comparable
advertiser-supported programming service distributed by any other major
distributor of digital programming services (e.g., HITS).
 
 
Page 5 of 18

--------------------------------------------------------------------------------

 
 
6.             PAYMENT OF MONTHLY FEES
 
a.           Within thirty (30) days following the end of each calendar month of
the Term, Distributor shall deliver to BFN Distributor's monthly payment of
Affiliate Fees along with a statement showing the computation of the Affiliate
Fees for such calendar month, stated separately for each System. The form of
such statement shall be as provided by BFN and may be modified from time to time
as reasonably requested by BFN, but shall always include for each System (i) the
exact and current name and location of each System; (ii) the service package on
which the Service are carried within each System (broken out by standard and
high definition); (iii) the total number of Subscribers and Service Subscribers
as calculated pursuant to Section 4 above, (iv) the total number of Residential
Subscribers, Commercial Subscribers and Bulk-Rate ubscribers; (v) the total
number of Subscribers receiving the Service from a Third PartyProvider (as
defined below) and the name of each Third Party Provider; (vi) the channel on
which the Service is carried in each System; (vii) the retail basic service
rates charged to non-Bulk-Rate Residential Subscribers, non-Bulk-Rate Commercial
Subscribers and Bulk Rate Subscribers; and (viii) any other information
reasonably requested by BFN to substantiate the calculation of fees due to BFN.
Each monthly statement shall be true and correct and certified as such by
Distributor's CFO and a duly authorized officer of each System Owner. The
monthly Affiliate Fees shall be payable to BFN whether or not Distributor
actually collects or receives payment from its Subscribers or System Owners.
 
b.           Any Affiliate Fees, or portion thereof, not paid to BFN within
thirty (30) days after the end of the calendar month for which such payment is
due (including amounts discovered due after an audit) shall accrue interest at
the rate of one and one-half percent (1.5%) per month or at the highest lawful
rate, whichever is less, compounded monthly until paid in full.
 
c.           At least once per year, within one hundred and twenty (120) days
after the end of any of Distributor's fiscal years in which this Agreement is in
effect, either Distributor's Chief Executive Officer, President, Chief Operating
Officer, Chief Financial Officer, Vice-President, Treasurer, a Certified Public
Accountant or independent auditor, or such other person as may be designated by
Distributor and approved by BFN in writing, shall certify to BFN that the
information iumished throughout the fiscal year to BFN is accurate and complete.
Distributor shall cause each System Owner to make the same certification upon
request from BFN.
 
d.           Distributor shall keep complete and accurate records and accounts
of the Residential Subscribers, Commercial Subscribers, Bulk-Rate Subscribers,
Service Subscribers, and all related matters. Such accounts and records shall be
available for inspection, copying and audit by BFN or its representatives, upon
reasonable notice to Distributor during normal business hours at the locations
where such records are normally kept. Such audit shall be conducted at BFN sole
expense. However, if the audit shows a five percent (5%) or more underpayment,
then Distributor shall bear the expense of the audit. Audits may be conducted no
more often than once per year, unless a prior audit has shown a discrepancy
often percent (10%), and then audits may be conducted at any time during the
Term upon reasonable notice to Distributor during normal business hours at
locations where such records are kept. Audits may be conducted during the
original and renewal terms of this Agreement and for two (2) years after BFN
receipt of the last accounting due from Distributor under this Agreement.
 
 
Page 6 of 18

--------------------------------------------------------------------------------

 
 
e.           Distributor must require each System Owner to keep complete and
accurate records and accounts of the Residential Subscribers, Commercial
Subscribers, Service Subscribers, and all related matters. Distributor must
require each System Owner to allow BFN or its representatives, upon reasonable
prior notice, to inspect, make copies of and otherwise audit those books and
records at the System's office during normal business hours at the locations
where such records are normally kept. Such audit shall be conducted at BFN's
sole expense. However, if the audit shows a five percent (5%) or more
underpayment, then Distributor shall bear the expense of the audit. Audits may
be conducted no more often than once per year, unless a prior audit has shown a
discrepancy often percent (10%) or more, and then audits may be conducted at any
time during the Term upon reasonable notice to Distributor during normal
business hours at the locations where such records are normally kept. Audits may
be conducted during the original and renewal terms of this Agreement and for two
(2) years after BFN's receipt of the last accounting due from Distributor under
this Agreement.
 
f.           Neither party's acceptance of any information or payment, nor BFN's
audit of Distributor's or any System Owner's records, shall prevent either party
from disputing the accuracy or completeness of any payments, statements, records
or accounts.
 
g.           Neither BFN nor Distributor may commence any action to offset or
recover any overpayment or underpayment of fees under this Agreement more than
three years after those fees were due.
 
7.        DELIVERY OF THE SERVICE BY BFN
 
a.           The content, including but not limited to, the selection,
scheduling, substitution and withdrawal, of all the Service's programming,
except for System Owners' use of their System Availabilities as set forth in
Section 3 of this Agreement, shall at all times remain within the sole
discretion and control of BFN.
 
b.           BFN shall use commercially reasonable efforts to transmit a
high-quality signal for the Service from a traditionally used communications
satellite or through terrestrial distribution, and shall keep Distributor
apprised of both the satellite and transponder or means of terrestrial
distribution it is using for such transmission. The signal which carries the
Service may be encoded at the sole option and expense of BFN. Any and all costs
incurred with respect to reception from the satellite or terrestrial
distribution center, including the decoding and transmission of the Service in
its entirety, without addition, deletion, alteration, editing or amendment,
including without limitation, all advertising and promotional material,
copyright notices, credits and billings (except for local commercial time
provided to Distributor as set forth in Section 3 above) through the Systems,
shall be borne by and shall be the sole responsibility of Distributor and/or the
System Owners. BFN shall give Distributor sixty (60) days advance written notice
prior to a permanent change in the satellite transmitting or a change to
terrestrial distribution of the Service and Distributor will use commercially
reasonable means to continue to receive the Service. If Distributor is not able
to receive the signals from BFN's new distribution satellite or transponder or
terrestrial distribution center, Distributor shall be under no further
obligation to carry the Service on any such affected System(s), provided,
however, that (i) Distributor shall give BFN fifteen (15) days' prior written
notice of its decision to terminate the Service in such affected System(s), and
(ii) BFN has not notified Distributor in the meantime that BFN will not make the
intended change. Notwithstanding the foregoing, if BFN is required to switch
satellites due to an emergency beyond the control of BFN, then BFN shall
promptly notify Distributor of the replacement satellite and transponder and
Distributor and BFN shall use reasonable efforts to avoid disruption of the
Service's delivery to BFN Subscribers.
 
 
Page 7 of 18

--------------------------------------------------------------------------------

 
 
c.           BFN reserves and retains all rights in and to all signal
distribution capacity contained within the bandwidth of the Service and audio
subcarriers, including without limitation, the vertical blanking interval
("VBI") from its transmission point to the headends of the Systems; provided,
however, that BFN shall have the right to use, and Distributor shall cause each
System Owner to pass through to all Service Subscribers, all portions of the
Service signal that are related to or enhance the Service programming, including
(without limitation) all portions of lines 19 and 21 of the VBI, as well as all
programming or information Distributor and/or System Owners are legally required
to pass through to Service Subscribers. Except as provided in the preceding
sentence, the Systems shall retain all rights to the channel capacity used for
their delivery of the Service to Service Subscribers from their headends;
provided, however, that any such use by such Systems shall not degrade, or
otherwise interfere with, the quality of the Service signal, technically,
perceptually or otherwise.
 
d.           Receipt of Third Party Signal.
 
i.            Distributor shall have the right to permit Systems to receive a
signal for the Service via a transmission system from HITS or any other third
party authorized by BFN (a "Third Party Provider") for reception and
distribution by the Systems; provided that Distributor and or Distributor
Affiliate (as applicable) and the Third Party Provider are parties to a fully
executed written agreement authorizing Distributor's access to the Third Party
Provider's signal without charge to BFN and pursuant to which BFN shall have no
liability (such signal for the Service received from a Third Party Provider is
referred to herein as a "Third Party Signal"). The Third Party Provider and BFN
shall be parties to a written agreement (the "Third Party Provider Agreement")
which (x) authorizes the Third Party Provider to distribute the Service signal
to designated distributors, including Distributor; and (y) requires the Third
Party Provider to authorize and de-authorize, as applicable, any location
receiving the Third Party Signal within twenty four (24) hours after receipt of
notification from BFN, which authorization and de-authorization shall be at no
cost to BFN. In the event and to the extent that Distributor utilizes the Third
Party Signal of the Service as distributed by the Third Party Provider as
permitted hereunder, Distributor shall notify BFN in writing prior to each
System's first receipt of such signal, which notice shall include the location
of each System receiving such Third Party Signal and the name of the Third Party
Provider.
 
 
Page 8 of 18

--------------------------------------------------------------------------------

 
 
ii.           Distributor's exercise of its rights as set forth in this Section
7(d) and any alteration, transmission, redistribution,, reception or other use
of the Service signal permitted pursuant to this Section 7(d) shall not cause or
result in a material change in a viewer's perception of the video or audio
quality of the Service. With respect to each System distributing a Third Party
Signal, Distributor agrees that the signal quality for the Service shall be of
equivalent or higher quality and shall not have a lower resolution than any
other comparable advertiser-supported programming service distributed on such
System. Notwithstanding anything contained in this Agreement to the contrary,
the grant of distribution rights set forth in this Section 7(d) is subject to
and conditioned upon Distributor and the System Owners complying with their
respective obligations under this Agreement. Nothing in the Third Party Provider
Agreement shall relieve Distributor or any System of the distribution
commitments set forth in this Agreement, and in the event of any inconsistency
between this Agreement and the Third Party Provider Agreement, this Agreement
shall govern.
 
iii.          Subject to the terms and conditions in this Agreement, in the
event that, for any reason, a System is unable to receive a Third Party Signal
of the Service (whether by reason of a permanent or temporary interruption in
service), Distributor shall use commercially reasonable efforts to make
alternative arrangements for System Owners to receive and have the Service
signal distributed as transmitted directly from BFN satellite or as transmitted
by another Third Party Provider.
 
8.        MARKETING AND PROMOTION
 
a.           Distributor shall promote and cause the Systems to promote the
Service to its Subscribers throughout the Term with the aim of maximizing the
number of the Service's viewers. BFN shall provide Distributor with appropriate
marketing materials to carry out these efforts. Distributor shall include BFN in
all channel listings, program guides (including electronic program guides) and
other Subscriber materials in the same manner it so lists other full time
networks. Distributor shall carry a link to BFN's web-site, or such other web
site as BFN may require on its customer facing web-site where programming
channels are listed.
 
b.           At BFN's request, Distributor shall provide BFN with available data
regarding the marketing and promotion of the Service by Distributor and the
Systems. Also at BFN's request, Distributor shall deliver to BFN a report
stating the number of BFN Subscribers, and the number of Residential Subscribers
and Commercial Subscribers with access to the Service, stated separately for
each System. Distributor also agrees and agrees to cause the System Owners to
render such other assistance which BFN may reasonably request regarding any
marketing test, survey, poll or other research BFN may undertake in connection
with the Service. BFN shall treat as confidential any Subscribers' names and
addresses it receives from Distributor and shall only utilize any such
information in connection with BFN research.
 
 
Page 9 of 18

--------------------------------------------------------------------------------

 
 
c.           Distributor acknowledges that the name of the Service and BFN
trademarks, service marks and other names and logos (collectively, the "Marks")
are trademarks and the exclusive property of BFN. Neither Distributor, any
System nor any System Owner has or will acquire any proprietary rights in any of
BFN's Marks or programming by reason of this Agreement or any System's carriage
of the Service. BFN shall have the right to review representative samples of all
promotional and advertising material which mentions or uses the name of the
Service, BFN's Marks or programming. Neither Distributor, any System nor any
System Owner shall directly or indirectly question, attack, contest or in any
other manner impugn the validity of the Marks or BFN's rights in and to the
Marks. Neither Distributor, any System nor any System Owner shall at any time
adopt or use, without BFN's prior written consent, any variation of any of the
Marks or any word or mark likely to be similar to or confused with any of the
Marks. Any and all goodwill arising from Distributor's, any System's or any
System Owner's use of the Marks shall inure solely to the benefit of BFN.
 
9.             REPRESENTATIONS AND WARRANTIES, INDEMNIFICATION
 
a.           BFN represents and warrants that the Service will not contain any
material that is defamatory in the Territory or that violates any U.S. trademark
or service mark, right of privacy, copyright, dramatic or literary right in the
Territory of any party, except BFN makes no representation or warranty with
respect to any fees for music performance rights that any music licensing agency
may seek to impose upon Distributor and that are separate and apart from those
fees paid by BFN to such agencies. Distributor makes the same representations
and warranties with respect to commercial announcements or other programming
supplied by or on behalf of Distributor.
 
b.           Distributor represents and warrants that (i) it has the right to
enter into this Agreement on behalf of the Systems described on Schedule B and
that it has or will have the right to enter into this Agreement on behalf of the
Systems to be set forth on an amended Schedule B in accordance with Section 2
above, and all other Systems; (ii) it is under no contractual or legal
obligations that could in any way interfere with Distributor's full, prompt and
complete performance under this Agreement; (iii) it has obtained, and shall
maintain in full force during the Term, such federal, state and local
authorizations as is necessary to exhibit and distribute the Service in the
Systems; and (iv) all Systems, including those listed, or to be listed, on
Schedule B meet the requirements of Section 1(a).
 
c.           Distributor shall indemnify and hold harmless BFN from and against
any and all claims, liability, loss, damage, cost and expense (including
reasonable attorneys' fees) arising out of (i) Distributor's, and System's or
any System Owner's breach of this Agreement, including any representation or
warranty hereunder; (ii) Distributor's or any System's or System Owner's
alteration or delay of, or insertion of material in, the Service; (iii)
any authorized use of the Service by Distributor or any of Distributor's clients
or customers (including any System or System Owner) or otherwise in violation of
this Agreement; (iv) any warranty, representation, or statement by Distributor
to any third party (including any System Owner) in connection with Distributor's
sub-distribution of the Service; or (v) any dispute between or among Distributor
and any System or System Owner.
 
 
Page 10 of 18

--------------------------------------------------------------------------------

 
 
d.           BFN indemnifies and holds harmless Distributor from and against any
and all claims, liability, loss, damage, cost and expense (including reasonable
attorneys' fees) arising out of BFN breach of any representation or warranty
hereunder made by BFN.
 
e.           In any case in which indemnification is sought, the party seeking
indemnification (the "Indemnified Parry") shall: (i) promptly notify the party
from whom such indemnification is sought (the "Indemnifying Party"); (ii) afford
the Indemnifying Party the opportunity to defend such claim and control the
litigation, settlement and other disposition of such claim; and, (iii) fully
cooperate in connection with such defense, litigation, settlement or
disposition. The Indemnified Party shall have the right, but not the obligation,
to join in and be represented by its own counsel, at its own cost and expense.
 
f.           Notwithstanding anything to the contrary in this Agreement, BFN
shall not be liable to Distributor, any System Owner or any other person or
entity claiming through Distributor or any System Owner for any incidental or
consequential damages or loss of revenues, whether foreseeable or not,
occasioned by any breach by BFN of this Agreement.
 
10.           FORCE MAJEURE
 
BFN shall not be liable to Distributor (or any person or entity claiming through
Distributor) for failure to supply the Service or any part thereof, by reason of
any act of God, earthquake, labor dispute, civil disturbance or insurrection,
non-delivery by program suppliers or others, disruption or breakdown of
origination or transmission facilities, or any other cause beyond BFN's sole
control,
 
11.           TERMINATION
 
b. BFN may terminate this Agreement, without incurring any legal or financial
obligation to Distributor, any System Owner or any other person or entity
claiming through Distributor or any System Owner, by giving written notice of
such termination to Distributor if: (i) Distributor or any System or System
Owner breaches any material provision of this Agreement, but if the breach is
curable, then BFN may not exercise its termination rights or other rights at law
or in equity for that breach unless Distributor fails to cure fully to BFN's
satisfaction that breach within ten (10) days (within five (5) days if a
monetary breach) of the notice of termination from BFN; or (ii) Distributor
files a petition in bankruptcy, is insolvent, or seeks relief under any similar
law related to its financial condition; or (iii) if any person files an
involuntary petition in bankruptcy against Distributor, or seeks relief under
any similar law related to Distributor's financial condition, unless the
involuntary petition is dismissed or relief is denied within thirty (30) days
after it has been filed or sought. BFN's right to terminate this Agreement due
to Distributor's default shall be in addition to any rights or remedies which
BFN may have in law or equity. Whether or not BFN exercises its rights to
terminate this Agreement upon the default of Distributor hereunder, in addition
to any and all other rights and remedies BFN has pursuant to this Agreement or
under applicable law, upon any such default, BFN shall have no further
obligation (if any previously existed) to provide Distributor with any
discounts, incentives or financial support of any kind or nature throughout the
remainder of the Term (whether or not Distributor shall have been entitled to
such support prior or subsequent to such default), unless and until such default
is cured to the satisfaction of BFN.


 
Page 11 of 18

--------------------------------------------------------------------------------

 
 
c.           In the event of termination, all rights granted to Distributor and
to Systems or System Owners hereunder shall forthwith cease and revert to BFN
for BFN's sole and exclusive use and disposition. Notwithstanding any
termination or expiration of the Term of this Agreement, the provisions of
Section 9 (Representations and Warranties, Indemnification), and any payment
obligations incurred under Sections 4 (Fees) and 6 (Payment of Monthly Fees),
of  this Agreement shall continue in full force and effect.
 
d.           BFN retains the right at all times permanently to cease its
distribution of the Service on ninety (90) days' notice to Distributor without
any liability to Distributor, any System Owner or any other person or entity
claiming through Distributor or any System Owner.
 
12.           CONFIDENTIALITY
 
The terms and conditions of this Agreement shall be kept confidential by the
parties and shall not be disclosed by either party to any third party except as
may be required by any court order or governmental agency, and except on a
confidential basis to a party's accountants, auditors, agents, legal counsel,
parent companies, lending institutions and other financiers.
 
13.           OTHER SERVICE AGREEMENTS
 
In no event shall any BFN Subscriber receiving the Service in satisfaction of or
otherwise pursuant to any other agreement authorizing carriage of the Service
(whether entered into prior to, on the date hereof, or subsequent to the date
hereof and which binds Distributor or any of the Systems) be applied to or
utilized to satisfy the distribution commitments hereunder. In addition, any
Subscriber receiving the Service pursuant to the terms hereof shall not count
toward compliance with or satisfaction of any subscriber or distribution
commitments or guarantees required in connection with, or any volume discounts
available under, any other agreement authorizing the carriage of the Service.
 
14.           SUBDISTRIBUTION SPECIFIC PROVISIONS
 
Distributor shall ensure that once a System launches the Service, the System may
only discontinue carriage of the Service for the following reasons: (i) the
agreement through which Distributor has granted the System Owner the right to
distribute the Service via the System expires by its terms and is not
contemporaneously renewed; or (ii) this Agreement is terminated or expires; or
(iii) the System no longer distributes any video programming through any
agreement or arrangement with Distributor; or (iv) the System or the System
Owner is in breach of~any agreement relating to its carriage or receipt of the
Service. Distributor shall ensure that if an approved System discontinues
carriage of the Service for any period of time for any reason other than Force
Majeure, Distributor may not resume sub-distribution of the Service to that
System unless BFN again gives its prior written consent to Distributor re-adding
that System to Exhibit A. as applicable, as an authorized "System." If BFN
terminates a System due to breach of this agreement, such termination shall not
apply to the remaining Systems covered under this agreement,
 
 
Page 12 of 18

--------------------------------------------------------------------------------

 
 
15.           MISCELLANEOUS
 
a.           Reservation of Rights. All rights not specifically granted to
Distributor by this Agreement in and to the Service and its content are reserved
to BFN for its sole and exclusive use, disposition and exploitation and are
exercisable by BFN at any time, in any location and by any means whatsoever.
 
b.           Notices. All notices and statements required to be given hereunder
shall be given in writing; certified U.S. mail, return receipt requested; or
personal delivery to the parties at the above addresses, and the date of such
personal delivery shall be deemed the date of the giving of such notice or, in
the case of certified mail, three (3) business days after deposit in the U.S.
mail.
 
c.           Assignment. This Agreement may not be assigned or otherwise
transferred by Distributor without the prior written consent of and unless all
amounts due and owing to BFN by Distributor up to and including the date of
assignment or otlier transfer have been paid in full. A purported assignment or
other transfer made without the prior written consent of BFN shall not relieve
the purported assignor or transferor of its obligations hereunder.
 
d.           Waivers. Any waiver by either party of any breach of any term or
condition of this Agreement shall not be deemed to be a waiver of any rights or
remedies resulting from that breach, nor shall such waiver constitute a waiver
of any other term or condition of this Agreement.
 
e.           Remedies Cumulative. All rights and remedies of a party hereunder
shall be cumulative and in addition to such rights and remedies as may be
available to a party at law or equity. Notwithstanding the foregoing,
Distributor shall not be entitled to enjoin the distribution, performance or
exhibition of the Service.
 
f.           Entire Agreement. This Agreement constitute the entire agreement
between the parties with respect to the subject matter covered and supersedes
and replaces any prior agreements and representations between the parties. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed valid and binding. Facsimile signatures shall be sufficient to evidence
the binding nature of this Agreement.
 
g.           No Modifications. This Agreement cannot be modified except by
written instruments signed by each of the parties.
 
 
Page 13 of 18

--------------------------------------------------------------------------------

 
 
h.           Press Releases. Neither party may issue any press release or make
any other public announcement announcing the relationship formed or to be formed
by this Agreement, without the prior written approval of the other party.
 
i.            Attorney's Fees. Should any legal proceeding be necessary to
construe or enforce the provisions of this Agreement, the prevailing party in
such legal action shall be entitled to recover all court costs, reasonable
attorney's fees, and costs of enforcing or collecting any judgment awarded.
 
h.          Governing Law and Jurisdiction: This Agreement has been delivered at
and shall be deemed to have been made and entered into in Tennessee.
Accordingly, the rights and liabilities of the parties shall be determined in
accordance with the laws of the State of Tennessee, without regard to its
principles of conflicts of laws. The parties agree that this Agreement shall be
litigated solely and exclusively in the appropriate federal and state courts
located in Tennessee and irrevocably submit to the jurisdiction of such courts.
 
i.            Third Party Beneficiary. The provisions of this Agreement are not
intended to be for the benefit of any third party, whether Service
Subscriber(s), System Owners(s) or otherwise, and no Subscriber or System Owner
shall be deemed to have any privity of contract with BFN by virtue of this
Agreement or the delivery of the Service. Distributor shall ensure that BFN is a
third party beneficiary of its agreements with System Owners (either by name or
generally by reference to all networks provided through Distributor).
 
j.            No Joint Venture. Nothing contained herein shall be deemed to
create a joint venture or partnership between the parties hereto and neither
party shall hold itself out to the contrary.
 
k.           No Inference Against Author. No provision of this Agreement shall
be interpreted against any party because such party or its legal representative
drafted such provision.
 
1.           Franchise Liability and Taxes. BFN shall not be liable for, and
Distributor and/or the Systems Owners shall pay and forever hold BFN harmless
from, any and all sales, use, excise, income, franchise, corporate or similar
taxes (including, without limitation, any fees payable to local or state
franchising authorities) or other charges which are or may be imposed upon or
assessed against Distributor, any System or any System Owner, and/or which are
based upon or measured by revenues derived by Distributor, any System or any
System Owner, from the exploitation of the rights granted pursuant to this
Agreement (including, without limitation, any tax or charge based upon any goods
or services furnished to Distributor by BFN, which goods or services are then
passed on to Distributor's Subscribers or to the Systems or System Owners).
 
m.          Headings and Exhibits. Section headings used herein are for
convenience only and shall not be deemed to be part of this Agreement. All
exhibits referred to herein are hereby made a part hereof and incorporated into
this Agreement by this reference.
 
 
Page 14 of 18

--------------------------------------------------------------------------------

 


n.          Severability. The invalidity under applicable law of any provision
of this Agreement shall not affect the validity of any other provision of this
Agreement, and in the event that any provision of this Agreement is deemed to be
invalid or otherwise illegal or unenforceable, this Agreement shall remain
effective and shall be construed in accordance with its terms as if the invalid,
illegal or unenforceable provision were not contained herein.
 
o.          Equitable Remedies. The parties acknowledge that BFN's remedy at law
is inadequate if Distributor or any System or System Owner should discontinue
its distribution of the Service contrary to the terms of this Agreement, that
damages would be extremely difficult to ascertain, that irreparable injury would
occur, and Distributor hereby consents (and shall obtain the consent of System
Owners) to the remedies of specific performance and injunctive relief, but
nothing contained in this Agreement shall prevent BFN from pursuing any other
remedies in equity or at law which BFN deems appropriate.
 
p.          Compliance with Law. The obligations of Distributor and BFN under
this Agreement are subject to all applicable federal, state and local laws,
rules, and regulations (including, but not limited to, the Cable Communications
Policy Act of 1984 [P.L. 98-549] (as amended by the Cable Television Consumer
Protection and Competition Act of 1992 [P.L. 102-385]), the Communications Act
of 1934, as amended, and the rules and regulations of the Federal Communications
Commission, as further amended from time to time).


 
q.          Limitation of Liability. Neither BFN, nor any of its affiliated
companies shall, for any reason or under any legal theory, be liable to
Affiliate or any of its affiliated companies for any special, indirect,
incidental or consequential damages or for loss of profits, revenues, data or
services, regardless of whether such damages or loss was foreseeable or
regardless of whether BFN was informed or had direct or implied knowledge of the
possibility of such damages or loss in advance.
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the date first written above.
 
DISTRIBUTOR:                                    BFN NETWORK:
 
By: /s/ Stuart Smitherman                      By: /s/ Billy D. Hawkins
 
Name: Stuart Smitherman                      Name: Billy D. Hawkins
 
Title: President                                       Title: Managing Director
 
 
Page 15 of 18

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


 
Fee Per Subscriber


 
Page 16 of 18

--------------------------------------------------------------------------------

 
 
SCHEDULE B


 
DISTRIBUTOR SYSTEMS


 
Distributor represents and warrants with respect to each of the below Systems
(including Systems added after the date of this Agreement as permitted by this
Agreement) that (1) it has a valid written agreement in effect at all relevant
times with the System to distribute the Service via the System in accordance
with the terms and conditions of this Agreement, (2) it does not own any equity
interest in the System, and (3) if governmentally required, the System holds a
valid franchise covering the Service Area for the Term.


 
In addition to the information required below, Distributor shall also provide
___________ with the following information for each System listed below (upon
execution of this Agreement) and each System added to an amended Exhibit A (upon
launch of the System) during the Term (which information shall be deemed
incorporated by reference into this Agreement):
[ex10-50.jpg]
 
Page 17 of 18

--------------------------------------------------------------------------------

 

[ex10-51.jpg]Standard Aggregator Form November 25, 2009
Page 18 of 18


--------------------------------------------------------------------------------

 